    Case: 1:18-cv-02457-PAG Doc #: 149 Filed: 07/15/21 1 of 5. PageID #: 5905




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

OUTDOOR PRODUCT INNOVATIONS,                     )   CASE NO. 1:18-CV-2457
INC.,                                            )
                                                 )   JUDGE PATRICIA A. GAUGHAN
               Plaintiff,                        )
                                                 )   MOTION TO CONTINUE TRIAL
       v.                                        )
                                                 )
JEST TEXTILES, INC.,                             )
                                                 )
               Defendant.                        )

       Plaintiff, Outdoor Product Innovations, Inc., moves this Court, pursuant to Loc. R. 7.1, to

continue the trial now scheduled for September 8, 2021. In support of said motion, Plaintiff states

as follows:

       1.      In the present case, Plaintiff is represented by David M. Cuppage, E. Roger Stewart

and Nicholas R. Oleski, of the firm McCarthy Lebit Crystal & Liffman Co., L.P.A.

       2.      On December 15, 2020, this Court set forth the following order:

               Minutes of proceedings[non-document] before Judge Patricia A. Gaughan.
               Telephonic Status Conference was held. Final Pretrial is set 8/16/21 at 9:30 a.m. in
               Chambers 19B. Trial of 2/02/21 is continued to 9/08/21 at 9:00 a.m. in Courtroom
               19B. Judge Patricia A. Gaughan 1/15/2021 Time: 30 mins. (D,Ma)

       3.      This Court’s Civil Trial Order provides, in relevant part:

               No party shall be granted a continuance of a trial or hearing without a written
               motion from the party or counsel stating the reason for the continuance endorsed in
               writing by all moving parties and their lead counsel of record. The Court will not
               consider any motion for a continuance due to a conflict of trial assignment dates
               unless a copy of the conflicting assignment is attached thereto.

       4.      It is anticipated that the OPI trial will last in excess of five (5) days, as Plaintiff’s

Complaint and Defendant’s Counterclaim will need to be tried.




{01597205-1}
    Case: 1:18-cv-02457-PAG Doc #: 149 Filed: 07/15/21 2 of 5. PageID #: 5906




        5.      On or about May 14, 2021, Judge Pamela A. Barker, in the case captioned: United

States of America v. Ashis K. Rakhit, et al., Case No. 1:18-cr-00033, scheduled a criminal trial for

August 9, 2021, and a final pretrial for July 28, 2021. A true and accurate copy of Judge Barker’s

Criminal Pretrial Order is attached hereto.

        6.      In the Rakhit Case, defendant Ashis K. Rakhit is represented by Nicholas R. Oleski.

In the Rakhit Case, the Assistant United States Attorneys have represented that they expect the

United States’ case in chief will take four (4) weeks. It is anticipated that the defense’s case will

take one (1) week. Thus, it is anticipated that the Rakhit trial is expected to last well into the week

of September 6, 2021.

        7.      By way of background, it should be pointed out that Judge Barker originally

scheduled the Rakhit trial for July 12, 2021, which is why Mr. Oleski advised this Court that an

early September trial in this case would be feasible. But then due to subsequent administrative

orders and the difficulties accommodating a trial of this length, Judge Barker was required to

continue the Rakhit trial to August 9, 2021.

        8.      Thus, Mr. Oleski has a trial conflict between the criminal trial in the Rakhit case

and the civil trial in the present case.

        9.      On June 7, 2021, this Court issued Amended General Order No. 2020-08-8, In Re:

Coronavirus (COVID-19) Phased-In Recovery Plan, which provides, in relevant part:

                In-person civil jury trials will proceed under the following conditions: 1) only one
                jury trial at a time, civil or criminal, will be conducted in each courthouse, except
                for the Carl B. Stokes U.S. Court House, where no more than three jury trials may
                be conducted at a time; and 2) each jury trial will be scheduled for no more than
                five trial days, unless otherwise agreed to by the judges who serve in that particular
                courthouse.




{01597205-1}
                                                  2
     Case: 1:18-cv-02457-PAG Doc #: 149 Filed: 07/15/21 3 of 5. PageID #: 5907




        10.        It is unclear to undersigned counsel whether the judges who serve in the Carl B.

Stokes U.S. Court House have agreed to two trials occurring at the same court house in excess of

five trial days.

        11.        To complicate matters, on August 27, 2021, the McCarthy Lebit law firm is moving

its offices from the address set forth in the signature block to Cleveland’s Central Business District

at 1111 Superior Avenue, Cleveland, Ohio. Given the magnitude of this move, it is expected that

the move will not be completed well into the week of August 30th- September 3rd.

        12.        Significantly, McCarthly Lebit had planned to move its office to a different

downtown location and complete that move by mid-summer. However, the expected lease

agreement for new space was cancelled by the proposed landlord who could not obtain necessary

approvals for the new lease. This forced McCarthy Lebit to pursue an alternative plan which

required locating space at a different downtown location and contracting for new leasehold

improvements to fit the new location. These changes have resulted in a delay in our planned office

move to the end of August 2021. This move will result in temporary loss of access to electronic

and physical files, which will be consequential to the trial.

        13.        Collectively, due to Mr. Oleski’s trial conflict, the uncertainty of consent in

accordance with Amended General Order No. 2020-08-8, and the difficulties presented by the

undersigned’s law firm’s move, a continuance of trial is therefore being requested to a date

mutually agreeable to this Court, Plaintiff, Defendant and all counsel.

        14.        Pursuant to this Court’s Civil Trial Order, Plaintiff is attaching a written

endorsement from a duly authorized representative of Plaintiff. (See Ex. A).




{01597205-1}
                                                   3
   Case: 1:18-cv-02457-PAG Doc #: 149 Filed: 07/15/21 4 of 5. PageID #: 5908




                                          Respectfully submitted,


                                          /s/ David M. Cuppage
                                          David M. Cuppage (0047104)
                                          E. Roger Stewart (0069042)
                                          Nicholas R. Oleski (0095808)
                                          MCCARTHY, LEBIT, CRYSTAL
                                            & LIFFMAN CO., LPA
                                          101 West Prospect Avenue
                                          1800 Midland Building
                                          Cleveland, Ohio 44115
                                          Telephone:    (216) 696-1422
                                          Facsimile:    (216) 696-1210
                                          Email:        dmc@mccarthylebit.com
                                                        ers@mccarthylebit.com
                                                        nro@mccarthylebit.com

                                          Attorneys for Plaintiff Outdoor Product
                                          Innovations, Inc.




{01597205-1}
                                      4
    Case: 1:18-cv-02457-PAG Doc #: 149 Filed: 07/15/21 5 of 5. PageID #: 5909




                                 CERTIFICATE OF SERVICE

       The foregoing was electronically filed this 15th day of July 2021. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.

                                                      /s/ David M. Cuppage
                                                      David M. Cuppage (0047104)




{01597205-1}
                                                  5
